 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
          CASCADE DESIGNS, INC.,
 8                              Plaintiff,
                                                        C18-1806 TSZ
 9            v.
                                                        MINUTE ORDER
10        JAB DISTRIBUTORS, LLC,
11                              Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
            (1)     Plaintiff’s Motion to Amend the Complaint, docket no. 46, is GRANTED.
14
     Plaintiff is ORDERED to file its amended complaint on or before Friday, July 19, 2019.
     The amended complaint will relate back to the date the original complaint was filed.
15
           (2)   Plaintiff Cascade Designs, Inc.’s Motion for Limited Expedited Discovery,
16 docket no. 45, is DENIED. The Court’s June 10, 2019 Order, docket no. 44, granted
   Defendant JAB Distributors LLC (“JAB”) relief from default judgment for two
17 independent reasons: (1) factual uncertainty regarding whether Plaintiff served the
   original complaint on JAB Distributors LLC, and (2) Plaintiff’s decision to serve JAB, an
18 entity no longer in existence at the time of purported service, instead of Protect-A-Bed
   LLC (“PAB”), the successor to JAB. Whether Plaintiff served the original complaint on
19 JAB is no longer relevant in light of counsel for JAB and PAB agreeing to accept service
   of the amended complaint.
20
           (3)   The parties are DIRECTED to engage in mediation pursuant to Local Civil
21 Rule 39.1(c) on or before September 12, 2019.

22

23

     MINUTE ORDER - 1
 1          (4)    The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 2
            Dated this 8th day of July, 2019.
 3

 4                                                    William M. McCool
                                                      Clerk
 5
                                                      s/Karen Dews
 6                                                    Deputy Clerk

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
